Citation Nr: 1722753	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-23 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left knee osteoarthritis, to include as due to service-connected status post right ankle fracture repair.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel






INTRODUCTION

The Veteran served honorably in the United States Coast Guard from November 1991 to March 1995. This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran withdrew a request for a hearing before a Decision Review Officer (DRO) in her August 2013 substantive appeal and has not submitted another request for a DRO hearing since that time. As such, the Board finds that there is no pending DRO hearing request.

FINDING OF FACT

Resolving all reasonable doubt in her favor, the Veteran's left knee osteoarthritis was caused or aggravated by her service-connected status post right ankle fracture repair.


CONCLUSION OF LAW

The criteria for service connection for left knee osteoarthritis have been met. 38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be granted for disability or injury incurred in, or aggravated by, active military service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253   (1999). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service. 38 C.F.R. § 3.303 (d) (2016); Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994).

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury. Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310 .

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102.
 
The Veteran has a current disability, having been diagnosed with osteoarthritis of the left knee in February 2010.  She is also service connected for status post right ankle fracture repair.  Therefore, the first and second elements of secondary service connection have been met.

As for the third element of service connection on a secondary basis, a nexus between the service-connected disability and the current disability, the Board finds that  the evidence is at least in equipoise as to whether the Veteran's left knee osteoarthritis was caused or aggravated by her service-connected right ankle.

The Veteran's record contains complaints regarding her left knee. In January 2010, the Veteran reported that she was compensating her gait and her left knee was painful and swollen. In a February 2010 VA treatment record the Veteran reported a 2 to 3 month history of left lateral knee pain and swelling. There are also references to the Veteran using a walker for 2 to 3 months status post right foot triple arthrodesis, and that the left knee pain most likely was secondary to walker use and compensation. The Veteran at the time admitted severe daily swelling. Subsequently, the VA orthopedist opined that that the Veteran's left knee problems is at least as likely as not a result of her military service. The orthopedist indicated that the Veteran was favoring her service connected right ankle, and that, as a result of her favoring the ankle, and having related gait problems, the Veteran developed a premature left knee disorder.  Such was noted to have been based on a review of the record, taking a history from the Veteran, and a physical examination.

In April 2010, a VA examiner provided a negative nexus opinion regarding whether the Veteran's left knee osteoarthritis was related to the right ankle disability. While the examiner addressed the February 2010 VA opinion, the examiner opined that there was no medical evidence in literature favoring that one extremity problem causes arthritis of another joint. The examiner opined that there is not a consensus from medical experts that this happens. The examiner opined that absent evidence in the literature or expert opinion, it would be speculative at best to relate the knee condition to the ankle condition. 

In April 2014, the Veteran was afforded a VA examination. The examiner acknowledged the Veteran's report that she had left knee pain in service and that it has increased with constant pain and swelling. The examiner diagnosed right triple arthrodesis. The examiner opined that the condition claimed was less likely than not proximately due to or the result of the Veteran's service connected condition. The examiner opined that there was "no objective clinical evidence to support compensatory contralateral knee pathology due to triple arthrodesis of foot nor [was] there any medical literature to support such." 

The Board finds the positive VA opinion and treatment record to be probative, and that the evidence is at least in equipoise as to whether the Veteran's left knee osteoarthritis, was caused by her service-connected right ankle. The positive VA opinion notes the Veteran's history, gait problems, and the favoring of her ankle in his opinion. Similarly, the VA treatment record indicates a history of complaints regarding the Veteran's left knee as related to her right foot triple arthrodesis. While the negative opinions addressed causation, the examiners did not address aggravation, which reduces their probative value.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).


Thus, the Board resolves reasonable doubt in favor of the Veteran by finding that her left knee disability has been caused by her service-connected right ankle disability. The claim of entitlement to service connection for left knee disability is granted.


ORDER

Entitlement to service connection for left knee osteoarthritis, to include as due to service-connected status post right ankle fracture repair is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


